United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 06-2306
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Minnesota.
Thomas Frederick Mills,                   *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: April 27, 2007
                                 Filed: May 1, 2007
                                  ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       Thomas Frederick Mills appeals his sentence following his guilty plea to escape
from a federal correctional institution, in violation of 18 U.S.C. § 751(a), and theft of
government property, in violation of 18 U.S.C. § 641. For reversal, Mills argues the
district court1 erred in concluding that his escape conviction was a crime of violence
under U.S.S.G. § 4B1.2(a)(2), resulting in his classification as a career offender under
U.S.S.G. § 4B1.1.



      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota.
      As Mills acknowledges, this court has held that all escapes, even non-violent
“walk-away” escapes, are crimes of violence within the meaning of section 4B1.2.
See United States v. Nation, 243 F.3d 467, 472 (8th Cir. 2001). We are bound to
follow this precedent. See United States v. Wright, 22 F.3d 787, 788 (8th Cir. 1994)
(panel of this court is bound by prior Eighth Circuit decision unless prior decision is
overruled by this court sitting en banc).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-